In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Fogarty, J.), dated October 3, 1980, which awarded custody of the infant issue of the marriage to the mother.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.